DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 6/22/2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because FOR document WO 2014172252 A1 is not provided.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).


Claim Status
Claims 1-6 are pending and being examined. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "said ligand" in line 3.  There is insufficient antecedent basis for this limitation in the claim, thus the limitation is unclear.  Is the applicant referring to the ligand shell, a ligand within a shell, or a ligand independent from the ligand shell? 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Hegmann et al (US 20160060529 A1; hereinafter “Hegmann”; published 3/3/2016; already of record) in view of Kim et al (“Mixed-ligand nanoparticles of chlorobenzenemethanethiol and n-octanethiol as chemical sensors”, Sensors and Actuators B: Chemical, volume 106, Issue 1, pp 189-198; hereinafter “Kim”; already of record) in view of Acharya et al (US 20160018371 A1; hereinafter “Acharya”; foreign priority filed 3/12/2014; already of record).  
Regarding claim 1, Hegmann teaches a hazardous or non-hazardous gas or vapor detection composition (Hegmann; para [13]; electro-optical liquid crystal-containing devices…flexible LCD and liquid crystal sensors) comprising: 
an ink jet printed pattern (Hegmann; para [45]; ink jet printable compositions and layers printed) in contact with a nematic liquid crystal material (Hegmann; para [35]; ink jet printing of compositions…to pattern the alignment of liquid crystals, preferably nematic liquid crystals), the ink jet printed pattern comprising a plurality of nanoparticles (Hegmann; para [35]; ink jet printing of compositions including capped nanoparticles) having a particle size of from about 0.5 to about 20 nanometers (Hegmann; para [46]; a capped nanoparticle, for example a diameter of a sphere, is no greater than 10 nanometers) and initially suspended in a solvent that is evaporated during ink jet printing of the ink jet printed pattern (Hegmann; para [39]; ), 
Hegmann does not teach wherein said nanoparticles are coated with a ligand shell.
However, Kim teaches an analogous art of a solution for detecting hazardous and non-hazardous gas or vapor (Kim; Abstract; pp 190-191; mixed-ligand gold nanoparticles) comprising: a plurality of metal nanoparticles (Kim; pp 189; gold nanoparticles), said nanoparticles are coated with a ligand shell (Kim; scheme 1; pp 190-191; mixed-ligand nanoparticle composed of chlorobenzenemethanethiol (CBMT) and n-octanethiol(OT)).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the nanoparticles of Hegmann to be coated with a ligand shell as taught by Kukkola, because Kukkola phenol functionalized nanoparticle showed enhanced sensitivity toward polar analyte (Kim; pp 190). 
Modified Hegmann does not teach wherein said ligand shell is operative to react with a hazardous or non-hazardous gas or vapor causing a permanent creation of a pattern, a symbol, a design, a logo, a display, a picture, a character, or any combination thereof in the liquid crystal material via an anchoring transition.
However, Archarya teaches an analogous devices related to detecting gaseous analytes by monitoring changes in liquid crystals (Acharya; Abstract) comprising ligands (Acharya; para [224]; particular liquid crystal composition will be based on the analyte that interacts with LC either by metal-ligand coordination interaction) wherein said ligand shell is operative to react with a hazardous or non-hazardous gas or vapor causing a permanent creation of a pattern, a symbol, a design, a logo, a display, a picture, a character, or any combination thereof in the liquid crystal material via an anchoring transition (Archarya; para [175]; The orientation of an LC at the LC-substrate interface is extremely sensitive to changes in physical and chemical properties of the LC-substrate interface…absorption of analytes such as, e.g., VOCs, induces structural changes at the LC-surface interface).  It would have been obvious to one of ordinary skill in the art by the effective filing date to have modified the ligand shell of modified Hegmann to be operative to react with a hazardous or non-hazardous gas or vapor causing a permanent creation of a pattern, a symbol, a design, a logo, a display, a picture, a character, or any combination thereof in the liquid crystal material via an anchoring transition as taught by Archarya, because Archarya teaches that the structural change of the LC is an observable property to quantify an analyte concentration (Archarya; para [20]). 
Regarding claim 2, modified Hegmann teaches the hazardous or non-hazardous gas or vapor detection composition of claim 1, wherein the plurality of nanoparticles initially suspended in a solvent forms a solution with a viscosity from about 5 to about 20 cPs (Hegmann; para. [38]; a single solvent that provides a viscosity in a range generally of about 7 to about 15 cPs) and wherein the surface tension thereof is from about 20 to about 50 dynes per centimeter (Hegmann; para. [38]; surface tension…preferably from about 28 to about 42 dynes).
Regarding claim 3, modified Hegmann teaches the hazardous or non-hazardous gas or vapor detection composition of claim 2 (the nanoparticle of Hegmann is modified to comprise the ligand as taught by Kim discussed above in claim 1), wherein the viscosity of said solution is from about 6 to about 16 cPs (Hegmann; para. [38]; a single solvent that provides a viscosity in a range generally of about 7 to about 15 cPs) and wherein said ligand comprises: an aliphatic thiol wherein said aliphatic group has from about 1 to about 20 carbon atoms; or a non-aliphatic thiol having from about 2 to about 12 carbon atoms; or an amino acid except for cysteine group having a total of from about 4 to about 11 carbon atoms; or a thioglycolic acid; or a cysteine (D), (L), or (DL-); or an aliphatic thiol having an omega carboxylic acid group having the formula where n is from 1 to about 16; or an aliphatic thiol having an omega-amino group wherein said aliphatic thiol comprises wherein n is 0, or 1 to about 10; or an alkylated phthalimide linked to the nanoparticle surface via an aliphatic hydrocarbon chain having from 1 to about 12 carbon atoms covalently bound to the aromatic benzene ring having a thiol substitution at the other end that facilitates bonding to the nanoparticles surface wherein said alkylation species is a primary amine having from about 1 to about 20 carbon atoms; or an amino acid, an aliphatic amine having from 1 to about 20 carbon atoms, or a weak ligand, or, citric acid, or any combination of said ligands (Kim; pp 189; Gold nanoparticles encapsulated with a monolayer of n-octanethiol (OT)). 
Regarding claim 4, modified Hegmann teaches the hazardous or non-hazardous gas or vapor detection composition of claim 1, wherein said particle size of said nanoparticles is from about 1 to about 10 nanometers (Hegmann; para [46]; a capped nanoparticle, for example a diameter of a sphere, is no greater than 10 nanometers), and wherein said solvent comprises xylene, o-xylene, a mixture of water and an alkyl alcohol wherein said alkyl group has from 1 to about 6 carbon atoms, and a mixture of water and glycerol, or a mixture of water and ethylene glycol, or any combination thereof (Hegmann; para. [14, 40]; o-xylene is a suitable solvent).
Regarding claim 5, modified Hegmann teaches the hazardous or non-hazardous gas or vapor detection composition of claim 2, wherein the viscosity of said solution is from about 8 to about 14 cPs (Hegmann; para. [38]; a single solvent that provides a viscosity in a range generally of about 7 to about 15 cPs and preferably from about 10 to about 12 cPs), and wherein the surface tension thereof is from about 28 to about 42 dynes per centimeter (Hegmann; para. [38]; surface tension…preferably from about 28 to about 42 dynes).
Regarding claim 6, modified Hegmann teaches the hazardous or non-hazardous gas or vapor detection composition of claim 5, wherein the viscosity of said solution is from about 10 to about 12 cPs (Hegmann; para. [38]; a single solvent that provides a viscosity in a range generally of about 7 to about 15 cPs and preferably from about 10 to about 12 cPs), and wherein said solvent is o-xylene, methanol, or said mixture of water and ethylene glycol (Hegmann; para. [14, 40]; o-xylene is a suitable solvent).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin Q Le whose telephone number is (571)272-7556. The examiner can normally be reached Monday - Friday 9am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.Q.L./Examiner, Art Unit 1796                                                                                                                                                                                                        

/Benjamin R Whatley/Primary Examiner, Art Unit 1798